Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Royce William Tawater, Appellant                      Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 29,311).
No. 06-14-00095-CR        v.                          Opinion delivered by Justice Burgess, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Royce William Tawater, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 4, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk